EXHIBIT 10.2



[superiorenergyservices.jpg]
William B. Masters
General Counsel
Superior Energy Services, Inc.
New NAM, Inc.
1001 Louisiana Street, Suite 2900
Houston, Texas 77002


May 20, 2020



Forbes Energy Services Ltd.
3000 South Business Highway 281
Alice, Texas 78332
Attention: John E. Crisp; L. Melvin Cooper
Ladies and Gentlemen:
Reference is made to the Agreement and Plan of Merger, dated as of December 18,
2019, by and among Superior Energy Services, Inc., a Delaware corporation
(“Spieth”), New NAM, Inc., a Delaware corporation (“NAM”), Forbes Energy
Services Ltd., a Delaware corporation (“Fowler”), Arita Energy, Inc. (formerly
known as Spieth Newco, Inc.), a Delaware corporation (“Arita”), Spieth Merger
Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Arita, and
Fowler Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Arita (as amended, the “Merger Agreement”). Capitalized terms used in this
letter and defined in the Merger Agreement but not otherwise defined herein
shall have the meanings assigned to such terms in the Merger Agreement.
Fowler has requested our consent, as required under Section 7.01(q) of the
Merger Agreement, to seek a loan under the Paycheck Protection Program
established by the Small Business Administration in an amount of up to $10
million (the “Fowler SBA Loan”). In exchange for receiving the consent of each
of Spieth and NAM to seek and obtain the Fowler SBA Loan, Fowler is willing to
waive any and all rights that it may have to receive a termination fee under
Section 9.05 of the Merger Agreement if the Merger Agreement is terminated, and
Spieth and NAM are willing to waive any and all rights that either may have to
receive a termination fee under Section 9.05 of the Merger Agreement if the
Merger Agreement is terminated (collectively, the “Fee Waiver”).
By the parties’ signatures to this letter, each of Spieth and NAM hereby
consents to Fowler seeking and obtaining the Fowler SBA Loan, and each of
Spieth, NAM and Fowler hereby agrees to the Fee Waiver and further agrees not to
pursue any other claim against any party or any of their respective affiliates
in connection with any termination of the Merger Agreement in accordance with
its terms. Notwithstanding the foregoing, the parties hereto agree that in the
event of a termination of the Merger Agreement, Spieth shall pay Fowler, within
the later of five (5) business days following such termination and the date the
Final Amounts (as defined below) are finally determined, an amount equal to all
amounts that are finally determined, after discussion between Spieth and any
party submitting an invoice, to be due and payable by Fowler pursuant to the
Financing Letters as a result of the termination of the Merger Agreement (such
amounts the “Final Amounts”).
We look forward to continuing to work together to complete the transaction, and
except as explicitly set forth herein, nothing in this letter shall be deemed to
limit or waive any other rights or remedies of any of the parties under the
Merger Agreement, at law or otherwise.







--------------------------------------------------------------------------------




  Sincerely,
          Superior Energy Services, Inc.
        


By:
/s/ Bill Mastow
    Name: 
Bill Mastow
    Title:
EVP & GC
         

  New NAM, Inc.
        


By:
/s/ Bill Mastow
    Name: 
Bill Mastow
    Title:
GC
         

AGREED AND ACCEPTED:


Forbes Energy Services LTD
      
By:
/s/ John Crisp
  Name: 
John Crisp
  Title:
CEO
       




cc:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Warren S. de Wied



Latham & Watkins LLP
811 Main St.
Suite 3700
Houston, Texas 77002
Attention: Ryan Maierson; John Greer






